Case 2:18-cv-12573-GCS-SDD ECF No. 10 filed 06/04/20     PageID.1418   Page 1 of 16




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


 DOMINIQUE D. MCMILLION,
 # 939865,

                    Petitioner,
                                               Case Number: 2:18-CV-12573
       v.                                      Hon. George Caram Steeh

 ERICK BALCARCEL,

                    Respondent.
                                     /

                OPINION AND ORDER DENYING PETITION
                  FOR WRIT OF HABEAS CORPUS AND
               DENYING A CERTIFICATE OF APPEALABILITY

       Petitioner Dominique McMillion, currently in the custody of the

 Michigan Department of Corrections, filed a petition for a writ of habeas

 corpus pursuant to 28 U.S.C. § 2254. He challenges his convictions for

 felony murder § 75.316(b)(1), and first-degree child abuse, Mich. Comp.

 Laws § 750.136b(2). He seeks relief on the grounds that insufficient

 evidence supports his convictions and the trial court improperly admitted

 prejudicial expert testimony which invaded the province of the jury. For the

 reasons explained below, the Court denies the petition and denies a

 certificate of appealability.

                                         -1-
Case 2:18-cv-12573-GCS-SDD ECF No. 10 filed 06/04/20   PageID.1419   Page 2 of 16




 I.    Background

       This case arises from the death of sixteen-month old Mariyah Crump.

 On August 11, 2014, Mariyah’s mother, Quameisha Green, left Mariyah

 with Petitioner at his house in Detroit, while she walked to her mother’s

 house. (ECF No. 8-11, PageID.433.) Green had been dating Petitioner for

 a few months and he knew Mariyah well. (Id. at 434.) About two hours

 later, Green learned that Mariyah had stopped breathing. (Id. at 441.)

 Green rushed to the hospital. (Id. at 443.) Petitioner was the first person

 she saw when she arrived at the hospital. (Id.) Petitioner repeatedly told

 Green that Mariyah had choked on a ham sandwich. (Id. at 444.) Mariyah

 died at the hospital later that evening. (Id. at 449.) Green spoke to

 Petitioner again the next morning for about five minutes. (Id. at 454.) He

 told Green that Mariyah choked on a sandwich, threw up, started shaking

 and then went limp. (Id.) He did not mention anything about dropping

 Mariyah, her falling, or hitting her head. (Id.)

       Dr. Kilak Kesha, Assistant Wayne County Medical Examiner,

 performed the autopsy. Dr. Kesha testified that the cause of death was

 multiple blunt force trauma and the manner of death was homicide. (ECF

 No. 8-12, PageID.543.) The autopsy revealed multiple areas of subdural


                                        -2-
Case 2:18-cv-12573-GCS-SDD ECF No. 10 filed 06/04/20   PageID.1420   Page 3 of 16




 hemorrhaging on both sides of Mariyah’s head and hemorrhaging in her

 brain. (Id. at 560.) She also suffered a rib fracture and hemorrhaging in

 the area around her spinal cord and on the pericardial sac. (Id. at 577-78.)

 She had extensive injuries in her abdomen as well, including tearing of the

 liver and pancreas, and bleeding around her stomach, kidneys and

 diaphragm. (Id. at 584-85.) Dr. Kesha concluded that Mariyah’s injuries

 were inconsistent with choking, attempts at CPR, or seizures. (Id. at 589.)

 The liver and pancreas lacerations could not have been caused by

 someone dropping Mariyah to the floor. (Id. at 591.) Dr. Kesha testified

 that these injuries could have been caused by multiple punches and/or

 kicks. (Id.)

       Dr. Angela Mata, a pediatric ICU specialist, treated Mariyah at St.

 John’s Children’s Hospital. Mariyah was unresponsive when she arrived at

 the hospital. (Id. at 902.) Doctors were able to revive Mariyah and she

 was admitted to the intensive care unit. (Id. at 905.) Dr. Mata was told by

 family members that Mariyah began choking, then shaking, and then she

 passed out. (Id. at 910.) Dr. Mata testified that Mariyah’s injuries were

 inconsistent with choking. (Id. at 911.)

       The trial court denied Petitioner’s motion for a directed verdict. The


                                       -3-
Case 2:18-cv-12573-GCS-SDD ECF No. 10 filed 06/04/20     PageID.1421   Page 4 of 16




 defense did not present any witnesses.

       Following a jury trial in Wayne County Circuit Court, Petitioner was

 convicted of first-degree felony murder and first-degree child abuse. On

 October 7, 2015, he was sentenced to life imprisonment for the murder

 conviction and 29-1/2 years to 70 years for the first-degree child abuse

 conviction.

       The Michigan Corut of Appeals affirmed the convictions on direct

 appeal. People v. McMillion, No. 330128, 2017 WL 1033748 (Mich. Ct.

 App. Mar. 16, 2017). The Michigan Supreme Court denied leave to appeal.

 People v. McMillion, 501 Mich. 881 (Mich. 2017).

       Petitioner then filed this habeas petition seeking relief on these

 claims:

       I.      Petitioner’s due process rights were violated when he
               was convicted of Felony Murder predicated on First
               Degree Child Abuse without sufficient evidence to prove
               those offenses beyond a reasonable doubt.

       II.     The admission of inappropriate and highly prejudicial
               expert testimony violated petitioner’s right of due process
               where the medical expert implicitly testified to intent and
               invaded the province of the jury.

 II.   Standard of Review

       Review of this case is governed by the Antiterrorism and Effective


                                        -4-
Case 2:18-cv-12573-GCS-SDD ECF No. 10 filed 06/04/20       PageID.1422    Page 5 of 16




 Death Penalty Act of 1996 (“AEDPA”). Under the AEDPA, a state prisoner

 is entitled to a writ of habeas corpus only if he can show that the state

 court’s adjudication of his claims –

       (1) resulted in a decision that was contrary to, or involved an
       unreasonable application of, clearly established Federal law, as
       determined by the Supreme Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable
       determination of the facts in light of the evidence presented in
       the State court proceedings.

 28 U.S.C. § 2254(d).

       “A state court’s decision is ‘contrary to’ . . . clearly established law if it

 ‘applies a rule that contradicts the governing law set forth in [Supreme

 Court cases]’ or if it ‘confronts a set of facts that are materially

 indistinguishable from a decision of [the Supreme] Court and nevertheless

 arrives at a result different from [this] precedent.’” Mitchell v. Esparza, 540

 U.S. 12, 15-16 (2003) (per curiam) (quoting Williams v. Taylor, 529 U.S.

 362, 405-06 (2000)). “[T]he ‘unreasonable application’ prong of the statute

 permits a federal habeas court to ‘grant the writ if the state court identifies

 the correct governing legal principle from [the Supreme] Court but

 unreasonably applies that principle to the facts’ of petitioner’s case.”

 Wiggins v. Smith, 539 U.S. 510, 520 (2003), quoting Williams, 529 U.S. at


                                         -5-
Case 2:18-cv-12573-GCS-SDD ECF No. 10 filed 06/04/20    PageID.1423   Page 6 of 16




 413. “A state court’s determination that a claim lacks merit precludes

 federal habeas relief so long as ‘fairminded jurists could disagree’ on the

 correctness of the state court’s decision.” Harrington v. Richter, 562 U.S.

 86, 101 (2011) (quoting Yarborough v. Alvarado, 541 U.S. 652, 664

 (2004)). “Section 2254(d) reflects the view that habeas corpus is a guard

 against extreme malfunctions in the state criminal justice systems, not a

 substitute for ordinary error correction through appeal. . . . As a condition

 for obtaining habeas corpus from a federal court, a state prisoner must

 show that the state court’s ruling on the claim being presented in federal

 court was so lacking in justification that there was an error well understood

 and comprehended in existing law beyond any possibility for fairminded

 disagreement.” Id. at 102-03(internal quotation omitted).

       Section 2254(d)(1) limits a federal habeas court’s review to a

 determination of whether the state court’s decision comports with clearly

 established federal law as determined by the Supreme Court at the time

 the state court renders its decision. See Greene v. Fisher, 565 U.S. 34, 38

 (2011). Section 2254(d) “does not require citation of [Supreme Court]

 cases – indeed, it does not even require awareness of [Supreme Court]

 cases, so long as neither the reasoning nor the result of the state-court


                                       -6-
Case 2:18-cv-12573-GCS-SDD ECF No. 10 filed 06/04/20       PageID.1424   Page 7 of 16




 decision contradicts them.” Early v. Packer, 537 U.S. 3, 8 (2002). “[W]hile

 the principles of “clearly established law” are to be determined solely by

 resort to Supreme Court rulings, the decisions of lower federal courts may

 be instructive in assessing the reasonableness of a state court’s resolution

 of an issue.” Stewart v. Erwin, 503 F.3d 488, 493 (6th Cir. 2007).

        Lastly, a federal habeas court must presume the correctness of state

 court factual determinations. See 28 U.S.C. § 2254(e)(1). A petitioner may

 rebut this presumption only with clear and convincing evidence. Id.

 III.    Discussion

        A.    Sufficiency of the Evidence

        Petitioner’s first claim for relief concerns the sufficiency of the

 evidence. He argues that the evidence was insufficient to support his

 conviction for first-degree child abuse, and that his first-degree felony

 murder conviction, consequently, was also constitutionally infirm.

        Sufficient evidence supports a conviction if, “after viewing the

 evidence in the light most favorable to the prosecution, any rational trier of

 fact could have found the essential elements of the crime beyond a

 reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979)

 (emphasis in original). On habeas review, the sufficiency of the evidence


                                         -7-
Case 2:18-cv-12573-GCS-SDD ECF No. 10 filed 06/04/20     PageID.1425   Page 8 of 16




 inquiry involves “two layers of deference”: one to the jury verdict, and a

 second to the Michigan Court of Appeals’ decision. Tanner v. Yukins, 867

 F.3d 661, 672 (6th Cir. 2017). First, the Court “must determine whether,

 viewing the trial testimony and exhibits in the light most favorable to the

 prosecution, any rational trier of fact could have found the essential

 elements of the crime beyond a reasonable doubt.” Brown v. Konteh, 567

 F.3d 191, 205 (6th Cir. 2009) (citing Jackson, 443 U.S. at 319) (emphasis

 in Jackson). Second, if the Court were “to conclude that a rational trier of

 fact could not have found a petitioner guilty beyond a reasonable doubt, on

 habeas review, [the Court] must still defer to the state appellate court’s

 sufficiency determination as long as it is not unreasonable.” Id.

       Under Michigan law, the elements of felony murder are: (1) the killing

 of a human being, (2) with the intent to kill, to do great bodily harm, or to

 create a very high risk of death or great bodily harm with knowledge that

 death or great bodily harm was the probable result, (3) while committing,

 attempting to commit, or assisting in the commission of any of the felonies

 specifically enumerated in the statute. See Matthews v. Abramajtys, 319

 F.3d 780, 789 (6th Cir. 2003) (citing People v. Carines, 460 Mich. 750, 759,

 597 N.W.2d 130 (1999)); Mich. Comp. Laws § 750.316. To prove a defendant


                                        -8-
Case 2:18-cv-12573-GCS-SDD ECF No. 10 filed 06/04/20        PageID.1426    Page 9 of 16



 guilty of first-degree child abuse, the prosecution must prove that the defendant

 “knowingly or intentionally cause[d] serious physical or serious mental harm to a

 child.” Mich. Comp. Laws § 750.136b(2); People v. Gould, 225 Mich. App. 79, 87

 (1997).

       The Michigan Court of Appeals held that the prosecution presented

 sufficient evidence to prove Petitioner’s guilt:

       Before trial and throughout the proceedings, defendant claimed that
       the prosecutor failed to demonstrate that defendant knowingly and
       intentionally harmed the child. Defendant contended that his actions,
       albeit unskilled in trying to perform CPR on the child, demonstrated
       his intention to save her life rather than to cause her harm.
       The evidence showed that the child had no significant injuries or
       problems, other than a small bruise to one facial cheek and crying
       due to hunger, before being left in defendant’s care. After being left
       with defendant, the child incurred a multitude of injuries, including
       hemorrhages to the brain, nerves, spinal cord, neck and pericardial
       sac. Bruising was evidenced on the child's left lung and heart, in
       addition to a fracture of the “left ninth rib.” The child also suffered
       lacerations to the liver and pancreas, with bleeding in the abdominal
       area. After performing the autopsy, Dr. Kilak Kesha opined that the
       injuries were incurred concurrently and could not have been the
       result of overly forceful striking of the child’s back or misapplication
       of CPR. Instead, the child’s head injuries were caused by multiple
       blows, falls, or bilateral contact with a hard surface. This testimony
       was supported by the treating physician, Dr. Angela Mata-Angelocci,
       who opined that the injuries observed were not consistent with the
       reports of choking or seizures by the child. Medical testing
       confirmed the existence of bleeding in the child’s brain upon
       admission to the hospital. Dr. Mata-Angelocci opined that the
       bruising which developed while the child was in the PICU did not
       result from extensive or inexpert application of CPR techniques or
       seizures. Rather, she testified that the injuries were the result of
       harmful actions such as shaking, throwing, kicking, or punching the
       child.



                                           -9-
Case 2:18-cv-12573-GCS-SDD ECF No. 10 filed 06/04/20              PageID.1427      Page 10 of 16



       Based on the type and extent of injuries incurred by the child,
       coupled with the opinions expressed by two experts that the injuries
       were the result of harmful actions and could not be the product of the
       behaviors or events described by defendant, we hold that the
       prosecution presented more than sufficient evidence for a jury to find
       that the intent element of first-degree child abuse was proven
       beyond a reasonable doubt.1

       Defendant also challenges the sufficiency of the evidence to support
       his felony murder conviction. He argues that because there was
       insufficient evidence to support his first-degree child abuse
       conviction, there is no underlying felony to support the felony murder
       conviction. See M.C.L. 750.316(1)(b). However, because we have
       determined that there was sufficient evidence to support his
       first-degree child abuse conviction, this claim necessarily fails.
       1
         And, although there was no testimony that defendant had historically displayed
       any particular animus or anger toward the minor child or had engaged in harmful
       behaviors toward her before the events leading to the child's death, this absence
       or deficiency does not necessitate the reversal of defendant’s conviction for
       first-degree child abuse.

  People v. McMillion, No. 330128, 2017 WL 1033748, at *2 (Mich. Ct. App.

  Mar. 16, 2017).

       Petitioner argues that the evidence failed to establish the required

  intent element. He highlights portions of the trial testimony which he

  believes establish the lack of intent to harm. He maintains that any harm

  Mariyah suffered was the result of her choking and his desperate attempts

  to perform CPR. Petitioner ignores the substantial evidence incriminating

  him and that the jury was free to disbelieve his defense. Considering the

  sheer number and severity of injuries Mariyah suffered, Petitioner’s

  inconsistent stories, and the medical testimony that her injuries could not
                                             -10-
Case 2:18-cv-12573-GCS-SDD ECF No. 10 filed 06/04/20            PageID.1428     Page 11 of 16




  have been caused by improper CPR or a fall, a reasonable jury could have

  concluded that Petitioner possessed the requisite intent. The evidence

  presented was more than sufficient to support the jury’s verdict and the

  Michigan Court of Appeals’ decision was not contrary to or an

  unreasonable application of Supreme Court precedent.

        B.     Expert Witness Testimony

        Petitioner’s second claim concerns a portion of the medical

  examiner’s testimony. He argues that admission of Dr. Kesha’s opinion on

  the ultimate question of intent violated his right to due process by invading

  the province of the jury.1 Dr. Kesha was asked what he believed caused

  Mariyah’s injuries. (ECF No. 8-12, PageID.647.) Dr. Kesha testified that

  Mariyah “was a victim of inflicted trauma.” (Id. at PageID.647-48.) When

  asked what that meant in layman’s terms, Dr. Kesha responded, “[S]he

  was beaten.” (Id. at 648.)

        The Michigan Court of Appeals held that Dr. Kesha’s testimony did

  not improperly invade the province of the jury:


        1
           Respondent argues that this claim is procedurally defaulted. The Court will, in
  the interest of judicial economy, bypass the procedural default question and proceed
  directly to the merits of this claim. Lambrix v. Singletary, 520 U.S. 518, 525 (1997)
  (“Judicial economy might counsel [addressing the merits of a claim] if it were easily
  resolvable against the habeas petitioner, whereas the procedural-bar issue involved
  complicated issues of state law.”).

                                             -11-
Case 2:18-cv-12573-GCS-SDD ECF No. 10 filed 06/04/20   PageID.1429   Page 12 of 16




       Dr. Kesha, as the medical examiner who performed the autopsy
       on the child, testified regarding the myriad of wounds incurred
       and their timing as part of his determination of the cause of
       death. In describing the wounds, Dr. Kesha testified that the
       wounds were the result of “multiple blunt force trauma.” He
       explained that blunt force trauma involved the use of a solid
       object and that the nature and extent of the injuries, particularly
       the rib fracture, internal bleeding and damage, were suspicious
       of child abuse. Dr. Kesha’s testimony was relevant to the
       charges of first-degree child abuse and felony murder in
       accordance with MRE 401. When asked to explain his
       determination of the cause of death, Dr. Kesha opined that the
       child was the victim of “inflicted trauma.” Asked for a “layman's”
       definition or explanation, Dr. Kesha responded, “She was
       beaten.”

       Dr. Kesha’s responses were not improper or unduly prejudicial
       to defendant. Dr. Kesha testified regarding the injuries
       revealed during the autopsy of the child and explained how the
       specific injuries could have incurred. This information was not
       only relevant, but essential to his determination of the cause of
       death. At no time did Dr. Kesha opine on defendant’s guilt or
       that defendant was the source of the wounds or injuries; he
       properly and expertly explained how such wounds could arise
       and clarified the meaning of the terminology “inflicted trauma.”
       In other words, the opinion of the medical examiner was
       premised on the evidence, which showed that the injuries the
       child suffered were neither accidental nor resulted from the
       application of medical procedures or preexisting conditions.
       Therefore, Dr. Kesha’s testimony regarding the cause and
       manner of death fell within the scope of his expertise as the
       medical examiner. Further, Dr. Kesha’s opinion was not
       improper conjecture, and it did not encompass an
       impermissible legal conclusion nor invade the sole province of
       the jury.

  People v. McMillion, No. 330128, 2017 WL 1033748, at *3 (Mich. Ct. App.


                                      -12-
Case 2:18-cv-12573-GCS-SDD ECF No. 10 filed 06/04/20      PageID.1430    Page 13 of 16




  Mar. 16, 2017).

        The Michigan Court of Appeals’ decision was not contrary to, or an

  unreasonable application of, Supreme Court precedent. First, to the extent

  that Petitioner raises this claim as a violation of state law, this claim is not

  cognizable on federal habeas review. Shoemaker v. Jones, 600 F. App’x

  979, 984 (6th Cir. 2015). A federal court may grant an application for writ

  of habeas corpus only on the ground that the petitioner is in custody in

  violation of the Constitution, laws, or treaties of the United States, and not

  for perceived errors of state law. See 28 U.S.C. § 2254(a); Estelle v.

  McGuire, 502 U.S. 62, 67-68 (1991).

        Second, Petitioner fails to show a due process violation. The

  admission of evidence may violate the Due Process Clause (and thereby

  provide a basis for habeas relief) where the admission “is so extremely

  unfair that its admission violates ‘fundamental conceptions of justice.’”

  Dowling v. United States, 493 U.S. 342, 352 (1990) (quoting United States

  v. Lovasco, 431 U.S. 783, 790 (1977)); Bugh v. Mitchell, 329 F.3d 496, 512

  (2003). The Supreme Court “defined the category of infractions that violate

  fundamental fairness very narrowly.” Estelle, 502 U.S. at 73 (1991). To

  violate due process, an evidentiary decision must “offend[ ] some principle


                                         -13-
Case 2:18-cv-12573-GCS-SDD ECF No. 10 filed 06/04/20         PageID.1431     Page 14 of 16




  of justice so rooted in the traditions and conscience of our people as to be

  ranked as fundamental.” Seymour v. Walker, 224 F.3d 542, 552 (6th Cir.

  2000) (citation omitted).

        The court of appeals’ resolution of Petitioner’s claim was not

  objectively unreasonable. The Court agrees with the state court’s

  determination that Dr. Kesha did not offer an opinion on Petitioner’s guilt or

  whether he was the source of Mariyah’s injuries. Dr. Kesha testified that

  the injuries were caused by non-accidental trauma, and that the type and

  severity of the injuries was inconsistent with Petitioner’s version of the

  events. His testimony rested on information gleaned from the autopsy and

  his expertise in this area. As such, Dr. Kesha’s opinion did not fatally infect

  the trial or violate Petitioner’s right to a fair trial. Petitioner fails to establish

  that the appellate court’s determination—that admission of the expert

  testimony was permissible—is contrary to, or an unreasonable application

  of, clearly established federal law. Habeas relief is denied.

  IV.   Certificate of Appealability

        Federal Rule of Appellate Procedure 22 provides that an appeal may

  not proceed unless a certificate of appealability (“COA”) is issued under 28

  U.S.C. § 2253. A COA may be issued “only if the applicant has made a


                                           -14-
Case 2:18-cv-12573-GCS-SDD ECF No. 10 filed 06/04/20     PageID.1432    Page 15 of 16




  substantial showing of the denial of a constitutional right.” 28 U .S.C. §

  2253(c)(2). A petitioner must show “that reasonable jurists could debate

  whether (or, for that matter, agree that) the petition should have been

  resolved in a different manner or that the issues presented were adequate

  to deserve encouragement to proceed further.” Slack v. McDaniel, 529

  U.S. 473, 484 (2000) (citation omitted). In this case, the Court concludes

  that reasonable jurists would not debate the conclusion that the petition

  fails to state a claim upon which habeas corpus relief should be granted.

  Therefore, the Court will deny a certificate of appealability.

  V.    Conclusion

        The petition for a writ of habeas corpus and a certificate of

  appealability are DENIED and the matter is DISMISSED WITH

  PREJUDICE.

        SO ORDERED.

  Dated: June 4, 2020

                                       s/George Caram Steeh
                                       GEORGE CARAM STEEH
                                       UNITED STATES DISTRICT JUDGE




                                        -15-
Case 2:18-cv-12573-GCS-SDD ECF No. 10 filed 06/04/20            PageID.1433      Page 16 of 16




                                 CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                  June 4, 2020, by electronic and/or ordinary mail and also on
                 Dominique D. McMillion #939865. Baraga Maximum Correctional
                        Facility, 13924 Wadaga Road, Baraga, MI 49908.

                                       s/Brianna Sauve
                                         Deputy Clerk




                                           -16-
